DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 8/23/2021:
Referring to the response to the 35 U.S.C. 103 arguments (arguments: page 20 line 12 to page 31 line 16):
Refer to the updated rejection below addressing the limitation “the processor is further configured to transmit a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier network; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks.”
The arguments also argue that Krishnaswamy et al also do not disclose the claimed “the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by one of the following: simulating a modified network distribution to determine a future cost of the modified network distribution and implementing an optimization algorithm to determine a modified network distribution to determine a future cost of the modified network distribution”:  Kaliner discloses in Figures 3-4 and Sections 0077-0083 wherein the future trajectory of each UE is predicted, wherein the future trajectory of each UE can change between different MNOs.  The likelihood of a UE changing MNOs depends on factors such as characteristics of alternative MNO network connections at trigger points, differential between characteristics of 
Also, refer to the updated rejections below in view of amendments to claims 2, 3, 5, 6, 10, 12-16, 21, and 23.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11-13, 20, 21, 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0017861 to Krishnaswamy et al in view of U.S. Publication No. 2014/0206338 to Nishi et al in view of U.S. Publication No. 20090029703 to Turnbull et al in view of U.S. Publication No. 20150105048 to El Mghazli et al, and in further view of U.S. Publication No. 2017/0041864 to Kaliner.

A database (Figure 5, in pricing module 524; Sections 0047, 0064, 0067-0070) configured to store current wireless carrier network distribution information for the plurality of wireless devices (the MNO to which each UE is connected to).  MNVO 102 assigns different MNOs 106 to each UE for a communication session.  Pricing module 524 determines the price of each communication session of each UE, wherein each communication session of each UE is in an associated MNO.  Since pricing module 524 determines the price of each communication session in an MNO to which each UE is connected to, pricing module 524 must store information on the MNO to which each UE is connected to.
The database further configured to store charge rates for a current wireless carrier network distribution of the plurality of wireless devices (price of the MNO to which each UE is connected to).  MNVO 102 assigns different MNOs 106 to each UE for a communication session.  Pricing module 524 determines the price of each communication session of each UE, wherein each communication session of each UE is in an associated MNO.  Since pricing module 524 determines the price of each communication session in an MNO to which each UE is connected to, pricing module 524 must store information on the price of the MNO to which each UE is connected to.  Also, MVNO 102 stores “different costs associated with different networks and may select a network with a lower cost of service in a the geographic area associated with the client” (Section 0047 lines 9-11).
A processor (Figures 5 and 10, MNO evaluator 512, which is also processor 1008; Sections 0013, 0047, 0064-0070, 0099) configured to access the database to obtain the current wireless carrier network distribution of the plurality of wireless devices.  MNO evaluator 512 accesses pricing module 524 to 
The processor further configured to access the database to obtain the charge rates for the current wireless carrier network distribution of the plurality of wireless devices.  MNO evaluator 512 accesses pricing module 524 to obtain information on the price of the MNO to which each UE is connected to, in order to determine whether or not each UE should change MNOs.  A UE should change MNOs if another MNO has a more desirable price than a current MNO used by the UE (Sections 0047, 0064-0070, 0075).
The processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices (whether or not each UE should change MNOs).  MNO evaluator 512 uses information on the price of the MNO to which each UE is connected to, in order to determine whether or not each UE should change MNOs.  A UE should change MNOs if another MNO has a more desirable price than a current MNO used by the UE (Sections 0047, 0064-0070, 0075).  MNO evaluator 512 uses network based optimization rules 536 and client based optimization rules 538 to determine the best MNO for each UE, wherein the best MNO can be the MNO with a more desirable price. 
…
The processor further configured to send a command (session setup information; Section 0096) to modify wireless carrier network settings (changing the MNO) for the one or more of the plurality of wireless devices.  If MNO evaluator 512 that a UE should change to another MNO with a more desirable 
Wherein:
The current wireless carrier network distribution information for the plurality of wireless devices further comprises a location for each of the plurality of wireless devices (the claimed “current wireless network distribution information” in pricing module 524 of Figure 5 is “the MNO to which each UE is connected to”, which is the claimed “location for each of the plurality of wireless devices” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).
The processor is further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by one of the following: simulating (using intelligence component 520; Sections 0077-0080) a modified network distribution… and implementing an optimization algorithm (using network based optimization rules 536, client based optimization rules 538, and intelligence component 520; Sections 0069, 0077-0080) to determine a modified network distribution… MNO evaluator 512 uses network based optimization rules 536 and client based optimization rules 538 with intelligence component 520 to determine the best MNO for each UE, wherein the best MNO can be the MNO with a more desirable price; intelligence component 520 uses techniques such as Bayesian networks, decision trees, neural networks, fuzzy logic models, and 
Krishnaswamy et al do not disclose the processor is further configured to transmit a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier network; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks.  
Nishi et al disclose in Figures 1a-1b wherein remote server switches UE from MNO1 to MNO2: remote server requests from the user of UE for authorization to switch from MNO1 to MNO2; remote server switches UE from MNO1 to MNO2 when UE authorizes the switch from MNO1 to MNO2 (Sections 0006, 0007, 0029, 0032, 0034, 0041) (claimed “…transmit a notification to one or more of the plurality of wireless devices, the notification … seeking authorization to change wireless carrier network; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks ”).  Refer also to Sections 0020-0041.  MNO1 and MNO2 of Nishi et al are the claimed “wireless carrier networks”, similar being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier network…”.  However, Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover (claimed “the notification being displayed on a display of one or more of the plurality of wireless devices”).  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly (claimed “the notification being displayed on a display of one or more of the plurality of wireless devices”).  By applying Turnbull et al and El Mghazli et al to Nishi et al: the request sent to UE of Nishi et al for switching from MNO1 to MNO2 can be displayed on a display of UE, as disclosed by Turnbull et al and El Mghazli et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the processor is further configured to transmit a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier network; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks.  One would have been motivated to do so ensure that the user authorizes the change of networks before changing networks by authorizing the change on a display.
to determine a future cost of the modified network distribution and implementing an optimization algorithm to determine a modified network distribution to determine a future cost of the modified network distribution.
Kaliner discloses in Figures 3-4 and Sections 0077-0083 wherein the future trajectory of each UE is predicted, wherein the future trajectory of each UE can change between different MNOs.  The likelihood of a UE changing MNOs depends on factors such as characteristics of alternative MNO network connections at trigger points, differential between characteristics of alternative MNO network connections and the current MNO network connection, user’s history of network switching, etc.  The characteristics of the MNO connections along the UE’s route also include parameters such as bandwidth, range, latency, cost, etc.  So, the system of Kaliner determines the future trajectory of each UE, which involves determining the change of MNOs of the future trajectory and the cost of the future trajectory with the different MNOs (claimed “determine a future cost of the modified network distribution”).   MNOs of Kaliner are the claimed “wireless carrier networks”, similar to the wireless carrier networks MNOs 106 of Krishnaswamy et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by one of the following: simulating a modified network distribution to determine a future cost of the modified network distribution and implementing an optimization algorithm to determine a modified network distribution to determine a future cost of the modified network distribution.  One would have been motivated to do so so that the network can determine the cost of a future MNO distribution to better allocate resources.   
Referring to claim 11, Krishnaswamy et al disclose in Figures 1-10 a wireless service provider process (performed by MVNO 102 for changing wireless carrier networks for a plurality of wireless devices, comprising:
Storing in a database current wireless carrier network distribution information for the plurality of wireless devices.
Storing in the database charge rates for a current wireless carrier network distribution of the plurality of wireless devices.
Accessing with a processor the database to obtain the current wireless carrier network distribution information for the plurality of wireless devices.
Accessing with the processor the database to obtain the charge rates for the current wireless carrier network distribution of the plurality of wireless devices.
Analyzing with the processor the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
…
Sending with the processor a command to modify wireless carrier network settings for the one or more of the plurality of wireless devices.  
Wherein:
The current wireless carrier network distribution information for the plurality of wireless devices further comprises a location for each of the plurality of wireless devices.
… and implementing an optimization algorithm to determine a modified network distribution ….
Krishnaswamy et al do not disclose transmitting with the processor a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier networks; and receiving with the processor a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks.  
Krishnaswamy et al also do not disclose the process further comprising analyzing with the processor the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by one of the following: simulating a modified network distribution to determine a future cost of the modified network distribution and implementing an optimization algorithm to determine a modified network distribution to determine a future cost of the modified network distribution.  Refer to the rejection of claim 1.
Referring to claims 2 and 12, Krishnaswamy et al disclose in Figures 1-10 the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by the simulating (using intelligence component 520; Sections 0077-0080) a modified network distribution...  MNO evaluator 512 uses network based optimization rules 536 and client based optimization rules 538 with intelligence component 520 to determine the best MNO for each UE, wherein the best MNO can be the MNO with a more desirable price.  Intelligence component 
…
The processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the location of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  MNO evaluator 512 uses information on the price of the MNO to which each UE is connected to (claimed “current wireless carrier network distribution information for the plurality of wireless devices”), in order to determine whether or not each UE should change MNOs.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “location of the plurality of wireless devices” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075) and determines whether or not UE should change to a MNOs.  A UE should change MNOs if another MNO has a more desirable price than a current MNO used by the UE (Sections 0047, 0064-0070, 0075).  MNO evaluator 512 uses network based optimization rules 536 and client based optimization rules 538 to determine the best MNO for each UE, wherein the best MNO can be the MNO with a more desirable price.  
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed 
Krishnaswamy et al do not disclose the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by the simulating a modified network distribution to determine a future cost of the modified network distribution.
Kaliner discloses in Figures 3-4 and Sections 0077-0083 wherein the future trajectory of each UE is predicted, wherein the future trajectory of each UE can change between different MNOs.  The likelihood of a UE changing MNOs depends on factors such as characteristics of alternative MNO network connections at trigger points, differential between characteristics of alternative MNO network connections and the current MNO network connection, user’s history of network switching, etc.  The characteristics of the MNO connections along the UE’s route also include parameters such as bandwidth, range, latency, cost, etc.  So, the system of Kaliner determines the future trajectory of each UE, which involves determining the change of MNOs of the future trajectory and the cost of the future trajectory with the different MNOs (claimed “determine a future cost of the modified network distribution”).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by the simulating a modified network distribution to determine a future cost of the modified network distribution.  One would have been motivated to do so so that the network can determine the cost of a future MNO distribution to better allocate resources.   
 the command comprises a command sent to one or more of the plurality of wireless devices to modify the wireless carrier network settings of a SIM of the one or more of the plurality of wireless devices.
Kaliner discloses in Figure 3 and Sections 0006, 0016, 0021-0025, 0029, 0065, 0074 that each UE has a SIM with different MNO profiles corresponding to different MNOs.  A UE in a first MNO has the MNO profile of the first MNO on the SIM of UE.  When a UE changes from a first MNO to a second MNO, the system pushes the MNO profile of the second MNO onto the SIM of UE or the system modifies/updates the existing SIM of UE according to the second MNO profile of the second MNO.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the command comprises a command sent to one or more of the plurality of wireless devices to modify the wireless carrier network settings of a SIM of the one or more of the plurality of wireless devices.  One would have been motivated to do so so that the SIM of UE can accommodate to UE changing between MNOs.
Krishnaswamy et al also do not disclose the notification comprises at least one of the following: a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user and a text message offering network modification configured to receive a reply to initiate modification of the network settings.
Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover (claimed “a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response”).  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly (claimed “a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the notification comprises at least one of the following: a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user and a text message offering network modification configured to receive a reply to initiate modification of the network settings (not in reference; claim only requires “at least one” of the limitations).  One would have been motivated to do so to notify the user of changes in the network and allow the user to determine whether or not to change networks.
Referring to claims 3 and 13, Krishnaswamy et al disclose in Figures 1-10:
The processor further configured to determine surplus wireless service information (network availability for at least one network associated with the set of MNOs, an estimation of link utilization based on load level in at least one of the set of MNOs, a system load for at least one network associated with the set of MNOs, and pricing options associated with the set of MNOs) in one or more of the wireless networks.  MNO evaluator 512 evaluates MVNO connection parameter data 528 to determine the optimal MNO distribution.  This data may be retrieved by the MVNO from available MNOs, and includes one or more of: network availability for at least one network associated with the set of MNOs, an estimation of link utilization based on load level in at least one of the set of MNOs, a system load for at least one network associated with the set of MNOs, and pricing options associated with the set of MNOs.  
The processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks, the current wireless carrier network distribution information for the plurality of wireless devices, and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by the implementing an optimization algorithm (using network based optimization rules 536, client based optimization rules 538, and intelligence component 520; Sections 
…
The processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the location of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  MNO evaluator 512 uses information on the price of the MNO to which each UE is connected to (claimed “current wireless carrier network distribution information for the plurality of wireless devices”), in order to determine whether or not each UE should change MNOs.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “location of the plurality of wireless devices” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075) and determines whether or not UE should change to a MNOs.  A UE should change MNOs if another MNO has a more desirable price than a current MNO used by the UE (Sections 0047, 0064-0070, 0075).  MNO evaluator 512 uses network based optimization rules 536 and client based optimization rules 538 to determine the best MNO for each UE, wherein the best MNO can be the MNO with a more desirable price.  Refer to Sections 0039-0103.
to determine a future cost of the modified network distribution.
Kaliner discloses in Figures 3-4 and Sections 0077-0083 wherein the future trajectory of each UE is predicted, wherein the future trajectory of each UE can change between different MNOs.  The likelihood of a UE changing MNOs depends on factors such as characteristics of alternative MNO network connections at trigger points, differential between characteristics of alternative MNO network connections and the current MNO network connection, user’s history of network switching, etc.  The characteristics of the MNO connections along the UE’s route also include parameters such as bandwidth, range, latency, cost, etc.  So, the system of Kaliner determines the future trajectory of each UE, which involves determining the change of MNOs of the future trajectory and the cost of the future trajectory with the different MNOs (claimed “determine a future cost of the modified network distribution”).   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by the implementing an optimization algorithm to determine a modified network distribution to determine a future cost of the modified network distribution.  One would have been motivated to do so so that the network can determine the cost of a future MNO distribution to better allocate resources.   
Krishnaswamy et al also do not disclose the command comprises a command to modify the wireless carrier network settings of a SIM of the one or more of the plurality of wireless devices.
the command comprises a command to modify the wireless carrier network settings of a SIM of the one or more of the plurality of wireless devices. One would have been motivated to do so so that the SIM of UE can accommodate to UE changing between MNOs.
Referring to claim 20, Krishnaswamy et al disclose in Figures 1-10 providing a system to implement the process that is implemented by a Mobile Virtual Network Operator (MVNO 102), wherein the plurality of wireless devices connect to one of a plurality of mobile network operator networks (MNO 106).  MNVO 102 assigns different MNOs 106 to UEs for a communication session.  Refer to Sections 0039-0103.
Referring to claim 21, Krishnaswamy et al disclose in Figures 1-10 a wireless service provider system (MVNO 102) configured to change wireless carrier networks for a plurality of wireless devices (UEs, such as UE 104, 110, 120; MVNO 102 changes MNOs 106 for UEs), the wireless service provider system comprising:
A database (Figure 5, in pricing module 524; Sections 0047, 0064, 0067-0070) configured to store current wireless carrier network distribution information for the plurality of wireless devices (the MNO to which each UE is connected to).  MNVO 102 assigns different MNOs 106 to each UE for a communication session.  Pricing module 524 determines the price of each communication session of each UE, wherein each communication session of each UE is in an associated MNO.  Since pricing 
The database further configured to store charge rates for a current wireless carrier network distribution of the plurality of wireless devices (price of the MNO to which each UE is connected to).  MNVO 102 assigns different MNOs 106 to each UE for a communication session.  Pricing module 524 determines the price of each communication session of each UE, wherein each communication session of each UE is in an associated MNO.  Since pricing module 524 determines the price of each communication session in an MNO to which each UE is connected to, pricing module 524 must store information on the price of the MNO to which each UE is connected to.  Also, MVNO 102 stores “different costs associated with different networks and may select a network with a lower cost of service in a the geographic area associated with the client” (Section 0047 lines 9-11).
A processor (Figures 5 and 10, MNO evaluator 512, which is also processor 1008; Sections 0013, 0047, 0064-0070, 0099) configured to access the database to obtain the current wireless carrier network distribution of the plurality of wireless devices.  MNO evaluator 512 accesses pricing module 524 to obtain information on the MNO to which each UE is connected to, in order to determine the price of the MNO to which each UE is connected to and determine whether or not each UE should change MNOs.  A UE should change MNOs if another MNO has a more desirable price than a current MNO used by the UE (Sections 0047, 0064-0070, 0075).
The processor further configured to access the database to obtain the charge rates for the current wireless carrier network distribution of the plurality of wireless devices.  MNO evaluator 512 accesses pricing module 524 to obtain information on the price of the MNO to which each UE is connected to, in order to determine whether or not each UE should change MNOs.  A UE should change MNOs if another MNO has a more desirable price than a current MNO used by the UE (Sections 0047, 0064-0070, 0075).

…
The processor further configured to send a command (session setup information; Section 0096) to one or more of the plurality of wireless devices to modify wireless carrier network settings (changing the MNO) for the one or more of the plurality of wireless devices.  If MNO evaluator 512 that a UE should change to another MNO with a more desirable price, MNO evaluator 512 selects the new MNO with selected session 534 and directs handover manager 514 (Sections 0064-0070) to facilitate changing the UE to the new MNO.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the 
Wherein the current wireless carrier network distribution information for the plurality of wireless devices further comprises a location for each of the plurality of wireless devices (the claimed “current wireless network distribution information” in pricing module 524 of Figure 5 is “the MNO to which each UE is connected to”, which is the claimed “location for each of the plurality of wireless devices” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  
The wireless service provider system is implemented by a Mobile Virtual Network Operator (MVNO 102).
…
The plurality of wireless devices connect to one of a plurality of mobile network operator networks (MNO 106).  MNVO 102 assigns different MNOs 106 to UEs for a communication session.  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose the processor is further configured to transmit a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier networks; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks; …; the notification comprises at least one of the following: a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user and a text message offering network modification configured to receive a reply to initiate modification of the network settings.
Nishi et al disclose in Figures 1a-1b wherein remote server switches UE from MNO1 to MNO2: remote server requests from the user of UE for authorization to switch from MNO1 to MNO2; remote server switches UE from MNO1 to MNO2 when UE authorizes the switch from MNO1 to MNO2 (Sections 0006, 0007, 0029, 0032, 0034, 0041) (claimed “…transmit a notification to one or more of the plurality of wireless devices, the notification … seeking authorization to change wireless carrier network; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks ”).  Refer also to Sections 0020-0041.  MNO1 and MNO2 of Nishi et al are the claimed “wireless carrier networks”, similar to the wireless carrier networks MNOs 106 of Krishnaswamy et al, and the MNO1 or MNO2 of Nishi et al can also be managed by a MNVO, as disclosed by Krishnaswamy et al wherein MNVO 102 manages the MNOs 106.  Nishi et al do not disclose the claimed “the processor is further configured to transmit a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier network…”.  However, Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover (claimed “the notification being displayed on a display of one or more of the plurality of wireless devices” and claimed “a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly (claimed “the notification being displayed on a display of one or more of the plurality of wireless devices” and claimed “a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  By applying Turnbull et al and El Mghazli et al to Nishi et al: the request sent to UE of Nishi et al for switching from MNO1 to MNO2 can be displayed on a display of UE, as disclosed by Turnbull et al and El Mghazli et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the processor is further configured to transmit a notification to one or more of the plurality of wireless devices, the notification being displayed on a display of one or more of the plurality of wireless devices, and the notification seeking authorization to change wireless carrier network; and the processor is further configured to receive a response to the notification from the one or more of the plurality of wireless devices providing authorization to change wireless carrier networks; … ; the notification comprises at least one of the following: a graphical user interface comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user and a text message offering network modification configured to receive a reply to initiate modification of the network settings (not in reference; claim only requires “at least one” of the limitations). One would have been motivated to do so ensure that the user authorizes the change of networks before changing networks by authorizing the change on a display.
Krishnaswamy et al also do not disclose the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices and the charge rates for the current wireless carrier network distribution of the plurality of wireless devices by implementing an optimization algorithm to determine a modified network distribution and to determine a future cost of the modified network distribution to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Kaliner discloses in Figures 3-4 and Sections 0077-0083 wherein the future trajectory of each UE is predicted, wherein the future trajectory of each UE can change between different MNOs.  The determine a future cost of the modified network distribution”).   MNOs of Kaliner are the claimed “wireless carrier networks”, similar to the wireless carrier networks MNOs 106 of Krishnaswamy et al.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the processor further configured to analyze the current wireless network distribution information for the plurality of wireless devices and the charge rates for the current wireless network distribution of the plurality of wireless devices by implementing an optimization algorithm to determine a modified network distribution and to determine a future cost of the modified network distribution to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so so that the network can determine the cost of a future MNO distribution to better allocate resources.  
Referring to claim 24, Krishnaswamy et al disclose in Figures 1-10 wherein the location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
Claims 4, 5, 7, 14, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0017861 to Krishnaswamy et al in view of U.S. Publication No. 2014/0206338 to Nishi et al in view of U.S. Publication No. 20090029703 to Turnbull et al in view of U.S. Publication No. 20150105048 to El Mghazli et al in view of U.S. Publication No. 2017/0041864 to Kaliner in view of U.S. Publication No. 2014/0094208 to Egner et al, and in further view of U.S. Publication No. 2014/0101035 to Tanner et al.
Referring to claim 4, Krishnaswamy et al disclose in Figures 1-10 wherein the command comprises an over the air command (session setup information; Section 0096) to one or more of the plurality of wireless devices to modify the wireless carrier network settings for the one or more of the plurality of wireless devices… If MNO evaluator 512 that a UE should change to another MNO with a more desirable price, MNO evaluator 512 selects the new MNO with selected session 534 and directs handover manager 514 (Sections 0064-0070) to facilitate changing the UE to the new MNO.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22).  UE can then use the session setup information to change to the new MNO.  
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Egner et al disclose in Figure 10 and Sections 0042 (MNO), 0130, and 0131 a system determining a future path of each mobile device of the system.  For each mobile device: the system determines the current location of the mobile device at 1005, then determines the locations of the predicted future path of the mobile device at 1010, then determines data relating to wireless service types at all locations including the current location and locations along the predicted future path at 1020 (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device”), and then determines a historical wireless service type profiles in or near the locations of the predicted future path for the mobile device at 1025.  An example wireless service type profile is shown at 1035 which shows predicted percentages of use of wireless service types based on historical use at the locations in the predicted path.  So: the system uses the historical wireless service type profile to determine the future path of each of the mobile devices, wherein the future movement of the mobile devices affects the network distribution as mobile device move between different base stations (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used…for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including … the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the historical type of wireless service used by UE and the wireless device type of UE affects the network distribution; UEs move through the network depending on historical type of wireless service used and the wireless device type.
Referring to claim 5, Krishnaswamy et al disclose in Figures 1-10 wherein the command comprises an over the air command (session setup information; Section 0096) to one or more of the plurality of wireless devices that includes new network settings to modify the wireless carrier network 
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device”), and then determines a historical wireless service type profiles in or near the locations of the predicted future path for the mobile device at 1025.  An example wireless service type profile is shown at 1035 which shows predicted percentages of use of wireless service types based on historical use at the locations in the predicted path.  So: the system uses the historical wireless service type profile to determine the future path of each of the mobile devices, wherein the future movement of the mobile devices affects the network distribution as mobile device move between different base stations (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used…for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including … the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the historical type of wireless service used by UE and the wireless device type of UE affects the network distribution; UEs move through the network depending on historical type of wireless service used and the wireless device type.
Krishnaswamy et al also do not disclose the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user.
Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover (claimed “the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly (claimed “the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user.  One would have been motivated to do so to notify the user of changes in the network and allow the user to determine whether or not to change networks.
Referring to claim 7, Krishnaswamy et al disclose in Figures 1-10 wherein:
The plurality of wireless devices are configured to connect to one of a plurality of wireless networks (MNO 106).  MNVO 102 assigns different MNOs 106 to UEs for a communication session; each UE can connect to any one of the plurality of MNOs 106 and can change from one MNO 106 to another MNO 106.  Refer to Sections 0039-0103.
…
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Egner et al disclose in Figure 10 and Sections 0042 (MNO), 0130, and 0131 a system determining a future path of each mobile device of the system.  For each mobile device: the system determines the current location of the mobile device at 1005, then determines the locations of the predicted future path of the mobile device at 1010, then determines data relating to wireless service types at all locations including the current location and locations along the predicted future path at 1020 (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device”), and then determines analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used…for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including … the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the historical type of wireless service used by UE and the wireless device type of UE affects the network distribution; UEs move through the network depending on historical type of wireless service used and the wireless device type.
Referring to claim 14, Krishnaswamy et al disclose in Figures 1-10 wherein the command comprises an over the air command (session setup information; Section 0096) to one or more of the plurality of wireless devices to modify the wireless carrier network settings for the one or more of the plurality of wireless devices… If MNO evaluator 512 that a UE should change to another MNO with a more desirable price, MNO evaluator 512 selects the new MNO with selected session 534 and directs handover manager 514 (Sections 0064-0070) to facilitate changing the UE to the new MNO.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22).  UE can then use the session setup information to change to the new MNO.  
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
Krishnaswamy et al disclose do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Egner et al disclose in Figure 10 and Sections 0042 (MNO), 0130, and 0131 a system determining a future path of each mobile device of the system.  For each mobile device: the system determines the current location of the mobile device at 1005, then determines the locations of the predicted future path of the mobile device at 1010, then determines data relating to wireless service types at all locations including the current location and locations along the predicted future path at 1020 (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device”), and then determines a historical wireless service type profiles in or near the locations of the predicted future path for the mobile device at 1025.  An example wireless service type profile is shown at 1035 which shows predicted percentages of use of wireless service types based on historical use at the locations in the predicted path.  So: the system uses the historical wireless service type profile to determine the future path of each of the mobile devices, wherein the future movement of the mobile devices affects the network distribution as mobile device move between different base stations (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used…for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including … the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the historical type of wireless service used by UE and the wireless device type of UE affects the network distribution; UEs move through the network depending on historical type of wireless service used and the wireless device type.
Krishnaswamy et al also do not disclose the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user.
Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover (claimed “the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly (claimed “the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user.  One would have been motivated to do so to notify the user of changes in the network and allow the user to determine whether or not to change networks.
Referring to claim 15, Krishnaswamy et al disclose in Figures 1-10 wherein the command comprises an over the air command (session setup information; Section 0096) to one or more of the plurality of wireless devices that includes new network settings to modify the wireless carrier network settings for the one or more of the plurality of wireless devices… If MNO evaluator 512 that a UE should change to another MNO with a more desirable price, MNO evaluator 512 selects the new MNO with selected session 534 and directs handover manager 514 (Sections 0064-0070) to facilitate changing the UE to the new MNO.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22).  UE can then use the session setup information, which includes settings to change to the new MNO, to change to the new MNO.  Refer to Sections 0039-0103.
…
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Egner et al disclose in Figure 10 and Sections 0042 (MNO), 0130, and 0131 a system determining a future path of each mobile device of the system.  For each mobile device: the system determines the current location of the mobile device at 1005, then determines the locations of the predicted future path of the mobile device at 1010, then determines data relating to wireless service types at all locations including the current location and locations along the predicted future path at 1020 (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device”), and then determines a historical wireless service type profiles in or near the locations of the predicted future path for the mobile device at 1025.  An example wireless service type profile is shown at 1035 which shows predicted percentages of use of wireless service types based on historical use at the locations in the predicted path.  So: the system uses the historical wireless service type profile to determine the future path of each of the mobile devices, wherein the future movement of the mobile devices affects the network distribution as mobile device move between different base stations (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used…for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including … the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the historical type of wireless service used by UE and the wireless device type of UE affects the network distribution; UEs move through the network depending on historical type of wireless service used and the wireless device type.
Krishnaswamy et al also do not disclose the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user.
Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover (claimed “the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the notification comprises one or more interactive graphical user interface buttons configured to receive a response from a wireless user.  One would have been motivated to do so to notify the user of changes in the network and allow the user to determine whether or not to change networks.
Referring to claim 17, Krishnaswamy et al disclose in Figures 1-10 wherein the plurality of wireless devices are configured to connect to one of a plurality of wireless networks (MNO 106).  MNVO 102 assigns different MNOs 106 to UEs for a communication session; each UE can connect to any one of the plurality of MNOs 106 and can change from one MNO 106 to another MNO 106.  
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Egner et al disclose in Figure 10 and Sections 0042 (MNO), 0130, and 0131 a system determining a future path of each mobile device of the system.  For each mobile device: the system determines the current location of the mobile device at 1005, then determines the locations of the predicted future path of the mobile device at 1010, then determines data relating to wireless service types at all locations including the current location and locations along the predicted future path at 1020 (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device”), and then determines a historical wireless service type profiles in or near the locations of the predicted future path for the mobile device at 1025.  An example wireless service type profile is shown at 1035 which shows predicted percentages of use of wireless service types based on historical use at the locations in the predicted path.  So: the system uses the historical wireless service type profile to determine the future path of each of the mobile devices, wherein the future movement of the mobile devices affects the network distribution as mobile device move between different base stations (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used…for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the analyze the current wireless carrier network distribution information for the plurality of wireless devices including … the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a historical type of wireless service used for each of the plurality of wireless device; the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the historical type of wireless service used and the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the historical type of wireless service used by UE and the wireless device type of UE affects the network distribution; UEs move through the network depending on historical type of wireless service used and the wireless device type.
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0017861 to Krishnaswamy et al in view of U.S. Publication No. 2014/0206338 to Nishi et al in view of U.S. Publication No. 20090029703 to Turnbull et al in view of U.S. Publication No. 20150105048 to El Mghazli et al in view of U.S. Publication No. 2017/0041864 to Kaliner, and in further view of U.S. Publication No. 2016/0381660 to Mittal et al.
Referring to claim 6, Krishnaswamy et al disclose in Figures 1-10 further comprising:
At least one wireless device (UE) including a wireless transceiver (Figure 6, transmitter 620/receiver 602; Sections 0081-0085) configured to receive the notification from the processor to 
At least one wireless device application… (UE has an application to perform UE functions; Section 0211).
The wireless transceiver further configured to receive the command (session setup information; Section 0096) from the processor to modify network settings.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22) via receiver 602 of UE.
The at least one wireless device application configured to modify network settings in response to the command received from the processor.  Since UE has an application to perform UE functions, the application of UE can then use the session setup information to change to the new MNO.
The at least one wireless device further including a wireless processor (Figure 6, processor 606; Sections 0081-0085) being configured to execute the at least one wireless device application (UE has an application to perform UE functions, which is executed by processor 606; Section 0211) to modify network settings in response to the command received from the processor.  Processor 606 of UE executes an application to use the session setup information, which includes settings to change to the new MNO, to change to the new MNO, with the MNO evaluator module 614.
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on 
Krishnaswamy et al do not disclose at least one wireless device application configured to generate a graphical user interface on a display of the at least one wireless device to display the notification and the notification comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user.
Mittal et al disclose in Figures 2, 4C a UE 100 with a processor 200 that executes application 237 (claimed “wireless device application”) to display notifications to the user of UE 100 on user interface 207 (claimed “graphical user interface on a display”).  The user interface 207 can display a selectable option to the user of UE 100 to handover a WLAN connection to a WAN connection 411 or maintain a WLAN connection 413 (claimed “notification”).  User of UE 100 can select to handover the WLAN connection to a WAN connection 411 or maintain a WLAN connection 413.  Refer to Sections 0013, 0016, 0019-0021, 0030, 0032.  Krishnaswamy et al also disclose in Figures 1-10 and Sections 0039-0103 that UE can change/handover to a MNO 106 with a better price, light load, better link quality, etc.  Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover.  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include at least one wireless device application configured to generate a graphical user interface on a display of the at least one wireless device to display the notification and the notification comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user.  One would have been motivated to do so so that a user of UE can decide whether or not to perform a handover.
Referring to claim 16, Krishnaswamy et al disclose in Figures 1-10 further comprising:
Providing at least one wireless device including a wireless transceiver (Figure 6, transmitter 620/receiver 602; Sections 0081-0085) configured to receive the notification from the processor to modify network settings.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22) via receiver 602 of UE.
… At least one wireless device application (UE has an application to perform UE functions; Section 0211).
Receiving the command (session setup information; Section 0096) with the wireless transceiver from the processor to modify network settings.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22) via receiver 602 of UE.
Providing the at least one wireless device further including a wireless processor (Figure 6, processor 606; Sections 0081-0085) being configured to modify network settings in response to the command received from the processor.  Processor 606 of UE then uses the session setup information, which includes settings to change to the new MNO, to change to the new MNO, with the MNO evaluator module 614.  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose generating a graphical user interface on a display of the at least one wireless device to display the notification in response to at least one wireless device application and the notification comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user.
graphical user interface on a display”).  The user interface 207 can display a selectable option to the user of UE 100 to handover a WLAN connection to a WAN connection 411 or maintain a WLAN connection 413 (claimed “notification”).  User of UE 100 can select to handover the WLAN connection to a WAN connection 411 or maintain a WLAN connection 413.  Refer to Sections 0013, 0016, 0019-0021, 0030, 0032.  Krishnaswamy et al also disclose in Figures 1-10 and Sections 0039-0103 that UE can change/handover to a MNO 106 with a better price, light load, better link quality, etc.  Turnbull et al disclose in Figures 1, 2, 7, and 11 and Sections 0036-0047 and 0076-0085 wherein a handover recommendation for handover from network 1 to WLAN 7 is displayed on the display 10 of MS1, and the subscriber of MS1 determines whether or not to accept the handover.  El Mghazli et al also disclose in Figure 2 and Sections 0113-0114 wherein a display on MS1 can display a question such as "Are you sure to change MNO and to become subscriber of MNO2?” and the user of MS1 responds accordingly.   Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include generating a graphical user interface on a display of the at least one wireless device to display the notification in response to at least one wireless device application and the notification comprising one or more interactive graphical user interface buttons configured to receive a response from a wireless user.  One would have been motivated to do so so that a user of UE can decide whether or not to perform a handover.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0017861 to Krishnaswamy et al in view of U.S. Publication No. 2014/0206338 to Nishi et al in view of U.S. Publication No. 20090029703 to Turnbull et al in view of U.S. Publication No. 20150105048 to El Mghazli et al in view of U.S. Publication No. 2017/0041864 to Kaliner, and in further view of U.S. Publication No. 2014/0101035 to Tanner et al.

…
The processor further configured to determine surplus wireless service information (network availability for at least one network associated with the set of MNOs, an estimation of link utilization based on load level in at least one of the set of MNOs, a system load for at least one network associated with the set of MNOs, and pricing options associated with the set of MNOs) in one or more of the wireless networks.  
The processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks …  MNO evaluator 512 evaluates MVNO connection parameter data 528 to determine the optimal MNO distribution.  This data may be retrieved by the MVNO from available MNOs, and includes one or more of: network availability for at least one network associated with the set of MNOs, an estimation of link utilization based on load level in at least one of the set of MNOs, a system load for at least one network associated with the set of MNOs, and pricing options associated with the set of MNOs.  
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; … and the processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks and the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; … and the processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks and the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  .
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2010/0017861 to Krishnaswamy et al in view of U.S. Publication No. 2014/0206338 to Nishi et al in view of U.S. Publication No. 20090029703 to Turnbull et al in view of U.S. Publication No. 20150105048 to El Mghazli et al in view of U.S. Publication No. 2017/0041864 to Kaliner, and in further view of U.S. Publication No. 2014/0101035 to Tanner et al.
Referring to claim 22, Krishnaswamy et al disclose in Figures 1-10 wherein the command comprises an over the air command (session setup information; Section 0096) to one or more of the plurality of wireless devices to modify the wireless carrier network settings for the one or more of the plurality of wireless devices.  If MNO evaluator 512 that a UE should change to another MNO with a more desirable price, MNO evaluator 512 selects the new MNO with selected session 534 and directs handover manager 514 (Sections 0064-0070) to facilitate changing the UE to the new MNO.  In Figure 9 steps 924-926, MVNO 102 selects the new MNO and “relays the choice and the corresponding session setup information to the client” (Section 0096 lines 20-22).  UE can then use the session setup information to change to the new MNO.  
…
The location of the plurality of wireless devices comprises a geographic location.  MNO evaluator 512 determines the MNO to which each UE is currently connected to (claimed “geographic location” since it indicates in which MNO each UE is located; Sections 0047, 0064, 0067-0070; also, MNVO 102 owns a home location register HLR and keeps track of where UEs are located (claimed “geographic location”) since MNVO 102 can switch a UE from one MNO to another MNO based on where the UE is located/when UE changes locations; Sections 0042, 0068, 0075).  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the wireless device type of UE affects the network distribution; UEs move through the network depending on the wireless device type.
Referring to claim 23, Krishnaswamy et al disclose in Figures 1-10 wherein the command comprises an over the air command (session setup information; Section 0096) to one or more of the plurality of wireless devices that includes new network settings to modify the wireless carrier network 
…
The processor further configured to determine surplus wireless service information (network availability for at least one network associated with the set of MNOs, an estimation of link utilization based on load level in at least one of the set of MNOs, a system load for at least one network associated with the set of MNOs, and pricing options associated with the set of MNOs) in one or more of the wireless networks.  
The processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks …  MNO evaluator 512 evaluates MVNO connection parameter data 528 to determine the optimal MNO distribution.  This data may be retrieved by the MVNO from available MNOs, and includes one or more of: network availability for at least one network associated with the set of MNOs, an estimation of link utilization based on load level in at least one of the set of MNOs, a system load for at least one network associated with the set of MNOs, and pricing options associated with the set of MNOs.  Refer to Sections 0039-0103.
Krishnaswamy et al do not disclose the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks and the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.
Tanner et al disclose in Figure 1 and Sections 0025 and 0031 wherein different types of wireless devices are associated with different MNOs, for example, cell phones and tablets may be associated with different MNOs (claimed “current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices”).  So, the wireless device type affects the network distribution since different wireless device types will be associated with different MNOs (claimed “analyze the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the current wireless carrier network distribution information for the plurality of wireless devices further comprises a wireless device type for each of the plurality of wireless devices; and the processor further configured to analyze the surplus wireless service information in the one or more of the wireless networks and the current wireless carrier network distribution information for the plurality of wireless devices including the wireless device type for each of the plurality of wireless devices to determine a change in distribution of wireless networks for one or more of the plurality of wireless devices.  One would have been motivated to do so since the wireless device type of UE affects the network distribution; UEs move through the network depending on the wireless device type.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Christine Ng/
Examiner, AU 2464
September 14, 2021